DETAILED ACTION
Claim(s) 1-18 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments
Claim Rejections under 35 USC 103
Applicants arguments made in response to the rejection of the subject matter of claim(s) 5 and 15, in Non-Final Rejection (“NF”) mailed September 7, 2021 under 35 U.S.C. 103 as being unpatentable over LG in view of Wang (US 20150146548 A1) have been carefully considered but are not persuasive.
Applicants argue that the prior art of record, LG in view of Wang fail to render obvious the features of claim 5, and in particular the limitation, “…determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point…”. A similar limitation is found in claim 15, and thus the following response will be applicable to claim 15 as well. In the NF, LG was found to be silent on said feature, and Wang was introduced to remedy the deficiency of LG in this regard. Applicants [Remarks, Page(s) 3 - 5] specifically argue that Wang fails to render obvious said feature because (1) Wang teaches that the wireless access point determines whether and the extent to reduce the maximum power transmitted by the client Wi-Fi station, not the station itself and (2) Wang describes reducing the maximum transmit power until it falls below a threshold in order to avoid a desense event, whereas reducing transmit power to a level that still allows for sufficient power for reliable communication involves reducing the transmit power but ensuring the power remains above a threshold – below which there be insufficient transmit power for reliable communication.
In response to the argument that the combined teachings of LG in view of Wang fail to teach said limitation because (1) Wang teaches that the wireless access point determines whether and the extent to reduce the maximum power transmitted by the client Wi-Fi station, not the station itself, it is noted that while in Wang, the access point does perform a determination of whether or not to reduce the transmit power, that the edge device of Wang (i.e. station (STA)) also makes a determination of whether to and the extent of which to reduce the maximum transmit power. This determination is responsive to reception of a signal, Remote Tx Backoff Signal, from the wireless access point. Refer to [Wang, Par. 37]
 “In order to prevent such a desense event from taking place for any significant amount of time, the RSSI Monitoring Module 114 has an output 115 which is input to Client Power Control Module 116. The function of Module 116 is to recognize a potential desense condition from input 115 and to generate a responsive "Remote Tx Backoff Signal" which may be in the form of an IEEE 802.11 standard beacon frame or probe response frame such as Country element; Power Constraint element; VHT Transmit Power Envelope element; or Extended Power Constrain element… This response is applied to RADIO 1 and antenna 104 to communicate to the CLIENT Wi-Fi STA 120 to remotely reduce the maximum power that is transmitted by the STA”
In other words in Wang, the Access Point making a determination of whether or not to reduce power does not preclude the Station from also making a determination for a power reduction. Furthermore with respect to the limitation, “…determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point…”,  as presently presented doesn’t specifically limit how this determination is performed other than it be performed by an edge device, thus the reception of a signal 
 “[0040] In the illustrative embodiment, the edge device 102 may query and/or otherwise communicate with the wireless access point 104 to determine whether the wireless access point 104 is receiving a sufficiently strong signal from the edge device 102 for reliable communication (e.g., by repeated communications between the edge device 102 and the wireless access point 104). For example, in some embodiments, the edge device 102 may determine the Received Signal Strength Indicator (RSSI) of the signal and/or other indicator of signal strength (e.g., directly, inherently, or derived). It should be appreciated that the strength of the signal determined to be "sufficient" may vary depending on the particular embodiment. It should be further appreciated that the transmit power needed for a sufficiently strong signal may vary depending on the distance of the edge device 102 relative to the wireless access point 104 and, therefore, the reduced transmit power limits may be determined for various positions of the edge device 102 in some embodiments (e.g., in embodiments in which the edge device 120 is a door-mounted access control device).” 
Thus the argument that LG in view of Wang fail to render obvious the limitation, “…determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point…”, because (1) Wang teaches that the wireless access point determines whether and the extent to reduce the maximum power transmitted by the client Wi-Fi station, not the station itself, is not persuasive.
In response to the argument that the combined teachings of LG in view of Wang fail to teach said limitation because (2) Wang describes reducing the maximum transmit power until it falls below a threshold in order to avoid a desense event, whereas reducing transmit power to a level that still allows for sufficient power for reliable communication involves reducing the transmit power but ensuring the power remains above a threshold – below which there be insufficient transmit power for reliable communication.
In response to this argument it is noted that, with regards to, “….reducing transmit power to a level that still allows for sufficient power for reliable communication involves reducing the transmit power but ensuring the power remains above a threshold”. There is no recitation within said limitation of a “threshold”. Said limitation only requires that the power be reduced and that the reduced amount of power be sufficient for reliable communication. There is no further description and/or limit as to what qualifies as reliable or sufficient in either of the specification or the claims. Thus without further limitation and/or guidance, the reduced transmit power of level of Wang which avoids a desense situation is regarded to  fulfills said limitation of “…determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point…”. Therefore in regards to the reasons provided the Applicants arguments are found to be unpersuasive, and the rejection(s) of claim(s) 5 and 15, in view of LG in view of Wang are maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
‘
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Wang (US 20150146548 A1).

In regards to claim(s) 5 and 15, LG discloses a method of reducing a power consumption of a wireless communication circuitry of an edge device, the method comprising:
determining by edge device a delivery traffic indication map (DTIM) interval of a wireless access point communicatively coupled to the edge device via the wireless communication circuitry of the edge device ([Par. 120] teaches an Access Point (AP) 910 transmits a beacon frame to edge device(s), STAs, present in the BSS with a certain periodicity. The beacon frame includes a traffic indication map (TIM) information element. The TIM contains information indicating that the AP 910 has buffered traffic for STAs associated with AP 910 and that a frame will be transmitted. The TIM elements includes a TIM used to inform of a unicast frame and delivery traffic information map (DTIM) used to inform of a multicast or broadcast frame. [Par. 124] teaches STA1 920 may be switched to the awake state in accordance with the beacon interval and acquire the DTIM through the beacon frame transmitted by the AP 910; [Par. 149] teaches One DTIM beacon interval page segments of a constant length for each TIM segment, Par. 149.) ;
 adjusting, by the edge device, a wake-up interval of the wireless communication circuitry of the edge device based on the DTIM interval to reduce the power consumption of the wireless communication circuitry of the edge device ([Par. 121] teaches where AP 910 may transmit a DTIM once per three transmissions of the beacon frame. STA1 920 and STA2 922 are STAs operating in the power saving (PS) mode, a mode for reduced power consumption. Each of STA1 920 and STA2 922 may be switched from the sleep state to the awake state at every wakeup interval of a predetermined period to receive (or listen to) the TIM element transmitted by the AP 910. The power save mode is based on the TIM (or DTIM) protocol, par. 134. STA1 920 may adjust the wakeup interval for reception of the TIM element since it has failed to acquire information indicating presence of buffered traffic for STA 1 920 through the previous two operations of reception of the TIM element.[Par. 125] teaches where Alternatively, provided that the signaling information for adjustment of the value of the wakeup interval 
LG  differs from claim 5, in that LG  silent on the method of claim 5, further comprising the steps of: determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point, wherein the reduce transmit power is reduced relative to a full transmit power of the wireless communication circuitry of the edge device; and adjusting, by the edge device, a transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point.
Despite these differences similar features have been seen in other power-saving methods for wireless network devices. Wang for example teaches where an edge device, STA, determines to reduce a transmit power of its wireless communication circuity based upon reception of , the reduced transmit power being sufficient for reliable communication with a wireless access point, AP, wherein the reduced transmit power is reduced relative to a full transmit power of the STA’s circuity and adjusting, by the STA, a transmit power of the wireless communication circuitry of the STA based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point, for the benefit of preventing a desense event  “[0037]…More specifically, if the threshold is exceeded, it would portend a performance problem in the alternate wireless protocol of RADIO 2 which may operate at the same or close frequency but is not part of the wireless network of RADIO 1 (102 and client Wi-Fi STA 120). In order to prevent such a desense event from taking place for any significant amount of time, the RSSI Monitoring Module 114 has an output 115 which is input to Client Power Control Module 116. The function of Module 116 is to recognize a potential desense condition from input 115 and to generate a responsive "Remote Tx Backoff Signal" which may be in the form of an IEEE 802.11 standard beacon frame or probe response frame such as Country element; Power Constraint element; VHT Transmit Power Envelope element; or Extended Power Constrain element… This response is applied to RADIO 1 and antenna 104 to communicate to the CLIENT Wi-Fi STA 120 to remotely reduce the maximum power that is transmitted by the STA and thus reduce the corresponding RSSI at module 114 until it falls below the threshold. Thus the desense avoidance module 109 reduces the maximum transmit power of a remote STA to prevent desense problems of an alternate wireless protocol receiver in AP 100.”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the power-saving feature of LG by determining, by the edge device, a reduced transmit power of the wireless communication circuitry of the edge device sufficient for reliable communication with the wireless access point, wherein the reduce transmit power is reduced relative to a full transmit power of the wireless communication circuitry of the edge device; and adjusting, by the edge device, a transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point, as similarly seen in Wang in order to resolve a desense problem during a wireless communication, and to provide additional power-savings by reducing a transmit power.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Wang (US 20150146548 A1) and in further view of Zhang (USPGPub No. 20170019865).

With respect to claim 7, LG is silent on the method of claim 5, further comprising determining by the edge device, a position of the edge device based on sensor data; and wherein adjusting the transit power of the wireless communication circuitry of the edge device comprises adjusting the transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point and the position of the edge device.
the scanning STA 1125 may make a decision for a lower transmit power based on its location…for example with knowledge of historical location data/trends…scanning STA 1126 may determine locations of interest through use of a location data base…A beacon frame may indicate relevant indicate relevant location data to the scanning STA 1125…”. Zhang  [Par. 91 ] further teaches wherein adjusting the transit power of the wireless communication circuitry of the edge device comprises adjusting the transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point and the position of the edge device, “.. the scanning STA 1125 may make a decision for a lower transmit power based on its location…for example with knowledge of historical location data/trends…scanning STA 1126 may determine locations of interest through use of a location data base…A beacon frame may indicate relevant indicate relevant location data to the scanning STA 1125…”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the wireless power saving feature of LG in light of the teachings of Zhang by determining by the edge device, a position of the edge device based on sensor data; and wherein adjusting the transit power of the wireless communication circuitry of the edge device comprises adjusting the transmit power of the wireless communication circuitry of the edge device based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point and the position of the edge device, as similarly seen in Zhang in order to take advantage of the increase power savings yielded by reducing a transmit power responsive to the location/position of the edge device.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Wang (US 20150146548 A1) and further in view of Wu (US 6332077 B1).

In regards to claim 17, LG is silent on the edge device of claim 15, wherein the plurality of instructions further causes the edge device to determine a position of the edge device based on sensor data; and wherein to adjust the transmit power of the Wi-Fi communication circuitry comprises to adjust the transmit power of the Wi-Fi communication circuitry based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point and the position of the edge device.
Despite these differences similar features have been seen in other power-saving methods for wireless network devices. Wang for example teaches where an edge device, STA, determines a RSSI value of an edge device, STA, based on sensor data, from RSSI monitoring unit, wherein to adust the transmit power of the Wi-Fi circuitry comprises to adjust the transmit power of the Wi-Fi circuitry based on the reduced transmit power being determined to be sufficient for reliable communication with a wireless access point and the RSSI of the STA, for the benefit of preventing a desense event  “[0037]The function of RSSI Monitoring Module 114 is to provide an indication of received signal strength at AP100 via antenna 104 and RADIO 1 and to compare such indication with a threshold input…More specifically, if the threshold is exceeded, it would portend a performance problem in the alternate wireless protocol of RADIO 2 which may operate at the same or close frequency but is not part of the wireless network of RADIO 1 (102 and client Wi-Fi STA 120). In order to prevent such a desense event from taking place for any significant amount of time, the RSSI Monitoring Module 114 has an output 115 which is input to Client Power Control Module 116. The function of Module 116 is to recognize a potential desense condition from input 115 and to generate a responsive "Remote Tx Backoff Signal" which may be in the form of an IEEE 802.11 standard beacon frame or probe response frame such as Country element; Power Constraint element; VHT Transmit Power Envelope element; or Extended Power Constrain element… This response is applied to RADIO 1 and antenna 104 to communicate to the CLIENT Wi-Fi STA 120 to remotely reduce the maximum power that is transmitted by the STA and thus reduce the corresponding RSSI at module 114 until it falls below the threshold. Thus the desense avoidance module 109 reduces the maximum transmit power of a remote STA to prevent desense problems of an alternate wireless protocol receiver in AP 100.”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the power-saving feature of LG by wherein the plurality of instructions further causes the edge device to determine a  as similarly seen in Wang in order to resolve a desense problem during a wireless communication, and to provide additional power-savings by reducing a transmit power.
The combined teachings of LG in view of Wang differ from claim 1, in that the combined teachings are silent on where the edge device determines a position of the edge device based on the sensor data, and wherein the adjust the transmit power…based on the reduced transmit power determined to be sufficient for reliable communication with the AP and the position of the edge device. The combined teachings suggest using a sensed RSSI value for performing said features. Despite these differences similar features have been seen in other prior art involving sensing by a wireless device.  Wu for example teaches that RSSI indicates a position of a STA, distance between the STA and a neighboring AP, where the STA determines its position based on the RSSI’s of collected beacons, “[Col. 5, Line(s) 21-31]…STA has gotten the hopping information of its neighboring APs. It will then sniff the Beacon of its adjacent APs continuously. It will also save the RSSI (Received Signal Strength Indicator) value of the collected Beacon, which will be referenced when STA is roaming, to its database. Note the RSSI value of the received Beacon can be used as an indication of the relative distance between the STA and the neighboring AP. If the RSSI value is larger, the distance between the STA and AP is shorter. Therefore, when roaming, STA always chooses the AP with best RSSI value to associate with.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the combined teachings of LG in view of Wang to arrive at wherein the plurality of instructions further causes the edge device to determine a position of the edge device based on sensor data; and wherein to adjust the transmit power of the Wi-Fi communication circuitry comprises to adjust the transmit power of the Wi-Fi communication circuitry based on the reduced transmit power determined to be sufficient for reliable communication with the wireless access point and the position of the edge device, in light of the teachings of Wu as it was known that RSSI can be used to indicate positioning of wireless devices.
.


Allowable Subject Matter
 	Claim(s) 1-3, 8, 9, 10, 11, 12, 13, and 18 are allowed.
Claim(s) 4, 6, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476